Citation Nr: 0706101	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
injury, claimed as Parkinson's disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
January 1963.

This claim is on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in April 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Service medical records show that the veteran slipped on 
a ladder, struck his head, and was treated for a hematoma and 
forehead abrasion.

2.  Parkinson's disease is attributable to service.


CONCLUSION OF LAW

Residuals of head injury, claimed as Parkinson's disease, 
were incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that head trauma 
occurred in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application. 

Service medical records reflected that the veteran sought 
treatment in May 1960 after he reported that he slipped on a 
ladder and struck his head on the deck.  A physical 
examination revealed that he was "not knocked unconscious" 
and had an abrased area above the left eye on the forehead 
with some hematoma.  Pupils were equal, there was no bleeding 
of the nose or ears, and no evidence of a skull fracture.  
The clinical impression was abrasion of forehead.  He was 
treated with an ice pack to the area, ordered to rest, and if 
there was no further development then liberty was 
recommended.  There is absolute no further mention of the 
injury in the service medical records.  

The Board notes that the veteran was treated for isolated 
headaches (twice in 1961 and twice in 1962) but the headaches 
were not reported to be related to head trauma.  On the 
occasion of headaches in September 1962 (over the course of 
several days), they were related to cold symptoms.  At the 
time of service separation nearly three years later, his head 
and neurologic systems were normal.  Therefore, the Board 
finds no evidence of chronic residuals of a head injury or 
Parkinson's disease at the time of discharge.

Although post service medical evidence does not pinpoint 
precisely when the veteran was diagnosed with Parkinson's 
disease, a July 2001 private medical note indicated that he 
had been recently diagnosed and experienced a resting tremor 
of the left hand.  At a hearing before the Board, the veteran 
testified that he developed problems with one of his fingers 
shaking about ten years after military discharge but that he 
did not develop more serious problems until he was about 58 
years old.

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  To that end, the veteran has submitted medical 
statements in support of his claim from two private 
physicians.  

First, Dr. H. submitted a letter dated in November 2002 
indicating that he had been the veteran's primary care 
physician since May 2001 and had participated in his care for 
a number of years beforehand.  He related that the veteran 
suffered with significant impairments related to Parkinson's 
disease.  He stated that the veteran had "a well-documented 
history of significant blunt head trauma during military 
service with resulting extremity tremor suggesting neurologic 
injury from the trauma."  He indicated that there was "a 
strong possibility that [the veteran's] current Parkinson's 
symptoms related to this earlier episode of trauma and, if 
so, these current impairments should reasonably be considered 
service-connected."  In May 2004, Dr. H. submitted an 
identical letter in support of the veteran's claim.

In April 2005, Dr. H. expanded the two previous letters a bit 
but continued to characterize the veteran's "well-documented 
history of significant blunt head trauma during military 
service with resulting extremity tremor at the time of the 
incident suggesting immediate neurologic injury from the 
trauma."  He considered it "highly likely" that the 
veteran's "current [P]arkinson[']s symptoms relate, at least 
in part, to the earlier episode of trauma and, if so, these 
current impairments should reasonably be considered service-
connected."  He noted up to an 11-fold increased incident of 
later Parkinson's disease linked to significant head trauma.

Similarly, Dr. B-D, in a May 2005 letter, noted the veteran's 
"well-documented history of significant closed head 
injuries/blunt trauma suffered during his military service."  
She indicated that he "apparently had onset of extremity 
tremor at the time of this head trauma."  She noted 
progressive disability from symptoms related to Parkinson's 
disease and reported, nearly identically to Dr. H., an 11-
fold increase of incidents in Parkinson's disease linked to 
significant head trauma.  She reflected that the veteran had 
idiopathic Parkinson's disease as well as Parkinson's 
symptoms with a post-traumatic component to his Parkinsonian 
syndrome.

In a November 2005 letter, Dr. B-D clarified her opinion that 
the veteran had what was best described as Parkinsonism or 
Parkinsonian syndrome.  She indicated that there may be a 
degree of "idiopathic" Parkinson disease, but the veteran's 
over-all clinical picture and course would be atypical 
Parkinsonism, but that there was no test to differentiate 
between the two.  She stressed that the veteran's 
constellation of symptoms could be seen in people with a 
history of significant head injury.

Both physicians support the proposition that the development 
of Parkinson's disease can be related to head trauma; 
however, they both state that the head injury/trauma need be 
"significant."  Moreover, both physicians remarked, nearly 
identically, as to the veteran's "well-documented history of 
significant blunt head trauma" during service, and both note 
that he had an onset of extremity tremor at the time of the 
injury.   

The Board has also reviewed the VA examinations undertaken to 
address the issue of whether the veteran's Parkinson's 
disease was the result of an in-service head injury.  In a 
September 2002 VA examination, the physician noted that the 
veteran had been diagnosed with Parkinson's disease three 
years previously.  The final diagnoses included Parkinson's 
disease, but there was no assessment made as to the etiology.

In a April 2003 follow-up opinion, the September 2002 
examiner was asked to specifically address whether the 
veteran's Parkinson's disease was related to a head injury.  
The physician acknowledged that he did not have the records 
documenting the type of head injury or any treatment that the 
veteran received at the time of the injury.  However, he 
described Parkinson's disease as a disease of unknown 
etiology, which effected middle-aged to elderly patients, but 
that most cases did not have any identifiable causative 
factors.  He noted that there had been speculation that 
Parkinson's disease could be caused by a number of factors, 
including recurrent trauma, as seen in boxers.  He described 
"punch drunk syndrome" in patients who sustain repeated 
blows to the head, with atypical features of Parkinson's 
disease such as tremors, rigidity, decreased facial 
expressions, and motor weakness.  

The physician related that the veteran definitely had 
Parkinson's disease and that if he had received recurrent 
head trauma in service, it could be the causative factor for 
his Parkinson's disease.  But he concluded that this theory 
was mostly speculative as there was no proven causative 
factor for Parkinson's disease as noted above.  

The opinion of the VA examiner is of minimal probative value.  
In the context of determining causation, a medical 
determination based upon an absence of records is 
unconvincing.  Regardless, the examiner noted that if the 
veteran did receive a head trauma, it could be the causative 
factor of the Parkinson's disease.  It is clear that the 
veteran had a head trauma as it is documented in the service 
records.  A negative medical opinion based upon an incorrect 
factual premise is of little value.  

The facts in this case are clear.  The veteran sustained a 
documented head trauma during service.  (This is noted in the 
service records and a medical report referencing a documented 
history of head trauma is correct.)  The veteran has 
Parkinson's disease.  Private examiners have established a 
nexus to the in-service trauma and the VA examiner has 
established that a head trauma could be a causative factor.  
Based upon the record, it cannot be established that a 
preponderance of the evidence is against the claim.38 C.F.R. 
§ 3.303(d).  In essence, the Board is presented with evidence 
of a post-service disease due to an in-service event.  
Therefore, service connection is warranted.

In reaching this determination, the Board notes that the AOJ 
could have provided the file to the VA examiner so that the 
medical opinion would have been an informed opinion.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004 and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In fact, in 
view of the grant of the benefit sought, any VCAA violation 
is harmless.


ORDER

Service connection for residuals of head injury, claimed as 
Parkinson's disease, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


